DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 14 Dec 2020. 
Claims 14-17, 151-162 have been amended.
Claims 1-13, 18-147 were previously canceled.
Claim 14-17, 148-162 are currently pending and have been examined.
This action is made FINAL. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-17, 148-162 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a device (claims 14-17, 148-150), and process (claims 151-162).  (Step 1: Yes)
These steps of Independent Claim 14, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing detect whether one or more analyte episodes occurred in the subject based on the analyte data in the context of this claim encompasses an individual looking at analyte data for a subject and determining if a particular analyte episode occurred.  Similarly, the limitation of collect episode information from the subject about the detected one or more analyte episodes, as drafted, is a process that, under its broadest reasonable interpretation, encompasses an individual gathering information about a detected episode from another individual. Similarly, the limitation cause analyte information indicative of the subject’s analyte levels and the episode information to be uploaded to a server involves an individual using a computer to upload data about another individual’s analyte levels.  But for the “the server comprising second processing circuitry and second non-transitory memory having stored thereon a second plurality of instructions that, when executed, causes the second processing circuitry to” language, the limitation associate uploaded analyte information from a first time period with a first intervention between the subject and a health care provider (HCP) and associate uploaded analyte information from a second time period with a second intervention between the subject and the HCP, wherein the first time period occurred before the first intervention, and wherein the second time period occurred after the first intervention and before the second intervention, in the context of this claim, involves an individual associating data from a particular time period with a respective visit, when the time periods occurred at particular times respective to the interventions.   
Claim 151 is directed to a method, and contains the same or similar limitations as Claim 14 without the recitation of “a reader device…” and “a server…”, and the claim is directed purely to an abstract idea. The discussion for Claim 14 above is equally applicable to Claim 151.  
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 15 and 152, reciting particular aspects of generating reports for a visit, which encompasses an individual interacting with a computer to generate a report for a specific visit; claim 17 and 154, reciting particular aspects of adding an additional visit and associating the uploaded information with the additional visit, which involves an individual using a computer to create a new visit in a patient log and label the uploaded information with that visit; claim 148 and 158, reciting particular aspects of prompting the subject for a potential cause of the detected one or more episodes encompasses one individual asking another individual to identify a potential cause, but for recitation of generic computer components. 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation in Claim 14 of “a reader device adapted to obtain analyte data indicative of the analyte levels of a subject from a sensor control device comprising an in vivo sensor, wherein the reader device comprises first processing circuitry and first non-transitory memory having a first 
add insignificant extra-solution activity to the abstract idea (such as recitation in Claim 14 and 151 of “generate a displayable graphical user interface (GUI) and a plurality of reports accessible through the GUI, wherein the plurality of reports are related to the analyte information from the first and second time periods” amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 15, 16, 17, 152, 153, 154, 155, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 148, 158 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 149, 160, 162, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 156, 161, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a reader device that obtains data from an in vivo sensor, a server that causes processor to perform specific actions, generating reports to output to a GUI e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as claims 16, 17, 153, 154, 155, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claims 149, 150, 160, 161, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); Claims 148, 158, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 15-17, 148-150, 152-162, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 14-17, 148-162 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 14, 148-151 are rejected under 35 U.S.C. 103 as being unpatentable over Crouther et al (US Publication 20130085358A1), in view of Christiansen et al (US Publication 20160328527A1), further in view of Zamanakas et al (US Publication 20160098540A1).

Regarding Claim 14, Crouther discloses the following: 
a reader device adapted to obtain analyte data indicative of the analyte levels of a subject from a sensor control device comprising an in vivo sensor ([0098] “The analyte monitoring device and/or system 910 may, for example, provide for discrete monitoring of one or more analytes using an in vitro blood glucose (“BG”) meter and an analyte test strip. In other embodiments, the glucose monitoring device may provide for continuous, periodic, and/or intermittent in vivo monitoring of the level of one or more analytes. For instance, such a system may include, for example, an analyte sensor at least a portion of which is to be positioned beneath a skin surface of a user for a period of time”), wherein the reader device comprises first processing circuitry ([0100] “instructions for performing the methods described herein may be stored in memory unit 915 and executed by processor 910”) and first non-transitory memory having a first plurality of instructions stored thereon that, when executed, causes the first processing circuitry to ([0006] “a machine-readable medium having machine-executable instructions stored thereon for managing analyte measurement data according to the methods described above”):
detect whether one or more analyte episodes occurred in the subject based on the analyte data ([0059] “Looking for episodes in both directions, for example, suggests four basic episode types: low glucose/hypoglycemia (measurements below a threshold); high ;
	Crouther does not disclose the following, but Christiansen, which is directed to a method and system for prompting a patient to take a blood glucose measurement action, does teach the following:  
collect episode information from the subject about the detected one or more analyte episodes ([0005] “the diabetes management application receives a blood glucose measurement from the patient via an associated blood glucose monitor and collects context-related information corresponding to the blood glucose measurement. The context-related information can shed light on what the patient was doing in the time surrounding the blood glucose measurement”).
cause analyte information indicative of the subject’s analyte levels and the episode information to be uploaded to a server ([0006] “the remote server can receive diabetes information from a variety of patients in many different environments. In embodiments in which the server receives packages of blood glucose measurements and context-related information from patients”); 
the server comprising second processing circuitry and second non-transitory memory having stored thereon a second plurality of instructions that, when executed, causes the second processing circuitry to ([0006] teaches a “remote server can receive diabetes information from a variety of patients in many different environments”; [0033] teaches “Server 40 may perform processes that are too complex for a mobile device 20 or require more data than mobile device 20 may reasonably store or access”; [0086] “server 40 can be 
Crouther teaches a system that utilizes an analyte reader device to obtain analyte data from an individual, detect whether an analyte episode has occurred, and create reports based on the data.  Crouther teaches collecting analyte measurement data but does not explicitly teach collecting information about episodes from the subject or uploading the analyte information and episode information to a server.  Christiansen does teach collecting glucose analyte data and subsequently collecting “context-related information” related to the episode, and uploading all of this information to a server. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the system of Crouther with the teachings of Christiansen, to obtain more robust conclusions concerning management of the patients' blood glucose levels (Christiansen [0007]) and to keep the information in a server for storage and analysis by others (Christiansen [0005]). 

Crouther/Christiansen do not teach the following, but Zamanakos, which is directed to a dynamic reporting system and method for diabetes management, does teach the following: 
associate uploaded analyte information from a first time period with a first intervention between the subject and  a health care provider (HCP) and associate uploaded analyte information from a second time period with a second intervention between the subject and the HCP, wherein the first time period occurred before the first intervention, and wherein the second time period occurred after the first intervention and before the second intervention ([0061] “a method is provided of displaying data pertaining to user analyte concentration values, including: receiving a first set of data about a user, the first set of data representing an analyte concentration value with respect to time over a first time period; receiving a second set of data about a user, the second set of data representing an analyte concentration value with respect to time over a second time period”; [0267] “Using timeframe indicators 290 and 292, as described above, a user can select a particular time period and view data associated with that time period”; [0268] “the user may modify the time periods to illuminate the effects of a medical intervention…For example, the user may find it informative to compare the week/month before a doctor's appointment and the week/month after”; [0269] “In a specific implementation, when data is compared before and after doctor visits, the date of the doctor visit may be retrieved from the doctor's calendar, e.g., as may be available from the multi-patient management portal 128, and in particular from administration block 220”;). 
generate a displavable graphical user interface (GUI) and a plurality of reports
accessible through the GUI, wherein the plurality of reports are related to the analyte
information from the first and second time periods ([0061] “a method is provided of displaying data pertaining to user analyte concentration values, including: receiving a first set of data about a user, the first set of data representing an analyte concentration value with respect to time over a first time period; receiving a second set of data about a user, the second set of data representing an analyte concentration value with respect to time over a second time period; and displaying the first set of data as a data visualization and displaying the second set of data as a data visualization”). 
Crouther/Christiansen teach a system that utilizes an analyte reader device to determine if an analyte episode has occurred in a patient, collect information about the episode, upload the information to a server, and generate a plurality of reports.  Though Crouther does teach, at [0046], that glucose data received over a time period may reflect the time between office visits, 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Crouther/Christiansen with these teachings of Zamanakos, to organize analyte data into time periods of data from before and after medical interventions, so that equivalent patient data from two different time periods can be compared (Zamanakas [0030]) and to illuminate the effects of modifications or events (Zamanakas [0268]) on analyte data. 
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Crouther/Christiansen with these teachings of Zamanakos, by replacing the GUI showing reports of recommendations from glucose analysis and health parameters disclosed by Crouther (at [0035]) with a GUI showing reports collected from the first and second time periods as taught by Zamanakos, with the motivation of allowing a user to view the data visualizations adjacent each other and compare the analyte concentration values over the first period with the analyte concentration values over the second time period (Zamanakos [0061]).

Regarding Claim 148, Crouther/Christiansen/Zamanakos disclose the limitations of Claim 14.  Crouther does not disclose, but Christiansen further teaches the first plurality of instructions, when executed, causes the first processing circuitry to: prompt the subject for a potential cause of the detected one or more episodes ([0005] “the diabetes management application receives a blood glucose measurement from the patient via an associated blood glucose monitor and collects context-related information corresponding to the ; and 
cause storage of a response to the prompt by the subject ([0005] “The diabetes management application can package the blood glucose measurement together with the context-related information for further investigation and analysis…the diabetes management application can provide the packaged blood glucose measurement and context-related information to a remote server for storage and analysis by others”).
Crouther/Christiansen/Zamanakos teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Crouther does not explicitly teach prompting the subject for a potential cause of an episode and storing the subject’s response, but Christiansen does teach this.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Crouther/Christiansen/ Zamanakos with these teachings of Christiansen to obtain more robust conclusions concerning management of the patients' blood glucose levels (Christiansen [0007]) and to keep the information in a server for storage and analysis by others (Christiansen [0005]). 

Regarding Claim 149, Crouther/Christiansen/Zamanakos disclose the limitations of Claims 14 and 148. Zamanakos further teaches the plurality of reports ([0012] “the systems and methods according to present principles provide dynamic reports based on available data and devices”) comprises a response report comprising a table comprising a plurality of potential causes, a plurality of times of the day, and a plurality of response quantities, wherein each response quantity in the plurality corresponds to one of the plurality of potential causes and one of the plurality of times of the day (See Fig. 37, 610 shows 
Crouther/Christiansen/Zamanakos teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit, but do not explicitly teach generating a response report that shows possible causes, times of day, and quantity.  Zamanakos teaches a system that can produce a report that shows user analyte data (events), times, possible subject-reported causes, and number of occurrences.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of 
	
Regarding Claim 150, Crouther/Christiansen/Zamanakos disclose the limitations of Claims 14, 148 and 149.  Christiansen further discloses the response report is displayable on the GUI such that each response quantity is a user selectable field ([0077] “FIG. 7 is an example user interface of diabetes management application 30 posing context-related questions to the patient”; see Fig. 7 which shows a GUI user-selectable fields for user responses; [0078] “the diabetes management application 30 may receive answers to the context-related question subset from the patient via the user interface. (830) In example user interfaces like that of FIG. 7, the patient can answer by sliding an on-screen bar to select yes or no”). 
Crouther/Christiansen/Zamanakos teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Crouther does not explicitly teach prompting the subject for a potential cause of an episode and storing the subject’s response, but Christiansen does teach this.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Crouther/Christiansen/Zamanakos with these teachings of Christiansen to provide the patient with a way to provide more robust conclusions concerning management of the patients' blood glucose levels (Christiansen [0007]). 

Regarding Claim 151, Crouther discloses the following: 
obtaining analyte data indicative of the analyte levels of a subject from a sensor control device comprising an in vivo sensor ([0098] “the glucose monitoring device may 
detecting whether one or more analyte episodes occurred in the subject based on the analyte data ([0059] “Looking for episodes in both directions, for example, suggests four basic episode types: low glucose/hypoglycemia (measurements below a threshold); high glucose/hyperglycemia (measurements above a threshold); glucose fall (rate-of-change more negative than a negative threshold rate); and glucose rise (rate-of-change more positive than a positive threshold rate). In one embodiment, a “within target” episode is defined to identify an episode where the measurements are maintained between an upper and lower bound for a period of time. Detection of these episodes can be done by extension of the threshold-based episode detection algorithms”);
	Crouther does not disclose the following, but Christiansen, which is directed to a method and system for prompting a patient to take a blood glucose measurement action, does teach the following:  
collecting episode information from the subject about the detected one or more analyte episodes ([0005] “the diabetes management application receives a blood glucose measurement from the patient via an associated blood glucose monitor and collects context-related information corresponding to the blood glucose measurement. The context-related information can shed light on what the patient was doing in the time surrounding the blood glucose measurement);
Crouther teaches a system that utilizes an analyte reader device to obtain analyte data from an individual, detect whether an analyte episode has occurred, and create reports based on the data.  Crouther teaches collecting analyte measurement data but does not explicitly teach collecting information about episodes from the subject.  Christiansen does teach 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the system of Crouther with the teachings of Christiansen, to obtain more robust conclusions concerning management of the patients' blood glucose levels (Christiansen [0007]).
Crouther/Christiansen do not teach the following, but Zamanakos, which is directed to a dynamic reporting system and method for diabetes management, does teach the following:  
associating analyte information from a first time period with a first intervention between the subject and a health care provider (HCP) and associating analyte information from a second time period with a second intervention between the subject and the HCP, wherein the first time period occurred before the first intervention, and wherein the second time period occurred after the first intervention and before the second intervention ([0061] “a method is provided of displaying data pertaining to user analyte concentration values, including: receiving a first set of data about a user, the first set of data representing an analyte concentration value with respect to time over a first time period; receiving a second set of data about a user, the second set of data representing an analyte concentration value with respect to time over a second time period”; [0267] “Using timeframe indicators 290 and 292, as described above, a user can select a particular time period and view data associated with that time period”; [0268] “the user may modify the time periods to illuminate the effects of a medical intervention…For example, the user may find it informative to compare the week/month before a doctor's appointment and the week/month after”; [0269] “In a specific implementation, when data is compared before and after doctor visits, the date of the doctor visit may be retrieved from the doctor's calendar, e.g., as may be available from the multi-patient management portal 128, and in particular from administration block 220”;). 
generating a displavable graphical user interface (GUI) and a plurality of reports
accessible through the GUI, wherein the plurality of reports are related to the analyte
information from the first and second time periods ([0061] “a method is provided of displaying data pertaining to user analyte concentration values, including: receiving a first set of data about a user, the first set of data representing an analyte concentration value with respect to time over a first time period; receiving a second set of data about a user, the second set of data representing an analyte concentration value with respect to time over a second time period; and displaying the first set of data as a data visualization and displaying the second set of data as a data visualization”). 
Crouther/Christiansen teach a system that utilizes an analyte reader device to determine if an analyte episode has occurred in a patient, collect information about the episode, upload the information to a server, and generate a plurality of reports.  Though Crouther does teach, at [0046], that glucose data received over a time period may reflect the time between office visits, Crouther/Christiansen do not explicitly teach associating a first set of data with a first visit, and a second set of data with a second visit.  Zamanakas teaches collecting analyte data during first and second time periods and associating each set of data with the respective time period, in which the first time period of data is before a first doctor’s visit/medical intervention, and the second time period of data is after the doctor’s visit/medical intervention. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Crouther/Christiansen with these teachings of Zamanakos, to organize analyte data into time periods of data from before and after medical interventions, so that equivalent patient data from two different time periods can be compared (Zamanakas [0030]) and to illuminate the effects of modifications or events (Zamanakas [0268]) on analyte data. 
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Crouther/Christiansen with these teachings of .
	 
Claims 15-17, 152-156, 158-162 are rejected under 35 U.S.C. 103 as being unpatentable over Crouther et al (US Publication 20130085358A1), in view of Christiansen et al (US Publication 20160328527A1), further in view of Zamanakas et al (US Publication 20160098540A1), further in view of Naeymi-Rad et al (US Publication 20120150878A1).

Regarding Claim 15, Crouther/Christiansen/Zamanakos do not disclose the following, but Naeymi-Rad, which is directed to a system for organizing and managing electronic medical records, teaches the second plurality of instructions, when executed, causes the second processing circuitry to generate a first plurality of reports for the first intervention and a second plurality of reports for the second intervention. (See Fig. 10, where Visit #1, 2 and 3 occur on different dates and each have their own “Print-outs” designated as an arrow coming off the visit; [0066] “Print outs: these are the documents as text streams that have been created and printed during a patient encounter or other interactions with the patient”).
	Crouther/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Though Crouther does teach generation of reports that contain health parameters and glucose management data (at [0043]), Crouther does not specifically teach generating a unique set of reports for each unique visit.  Naeymi-Rad 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Crouther/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Naeymi-Rad, to create a new record for each visit for the discrete data elements captured during that visit (Naeymi-Rad [0015]). 

Regarding Claim 16, Crouther/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claims 14-15.  Crouther/Christiansen/Zamanakos do not disclose, but Naeymi-Rad further teaches, wherein the GUI comprises an intervention guide with a first intervention section comprising links to the first plurality of reports and a second intervention section comprising links to the second plurality of reports (See “Visit 1”, [0224]-[0237]; [0236] references a display; [0231] “pointers may be used to link the recorded data to the summarization references”; [0237] “After completion of the patient care provider encounter, the visit is closed to seal the interaction in time. In one embodiment, that part of the tree may never be touched or edited again so as to prevent entry of additional discrete data elements”, e.g., each visit has reports unique that visit.)
	Crouther/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Crouther does not specifically teach a first visit section comprising links to a first plurality of reports, and second visit section comprising links to the second plurality of reports.  Naeymi-Rad teaches generating separate reports for each visit that are representative of the patient encounter on a particular day and are linked to summarization references for each visit.  


Regarding Claim 17, Crouther/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claims 14-16.  Crouther further teaches to associate uploaded analyte information from an additional time period with the additional intervention ([0046] “glucose measurement data is received. The glucose measurement data includes data that has been collected over a time period. Various time periods may be used, such as two weeks, one month, two months, or any other time period. For example, the time period may reflect the time between visits”).
	Crouther/Christiansen/Zamanakos do not disclose, but Naeymi-Rad further teaches the second plurality of instructions, when executed, causes the second processing circuitry to permit the user to add an additional intervention section for an additional intervention to the intervention guide (see [0255], “Visit 3” is added after Visits 1 and 2; See Fig. 9 and 10; [0256] “FIG. 10 represents a third visit. As a new patient encounter, a new visit record is created, again having new temporal and instance identifiers”).
Crouther/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Crouther does not specifically teach adding an additional visit section for an additional visit.  Naeymi-Rad teaches adding a new record (section) for each visit of a patient.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Crouther/Christiansen/ 

Regarding Claim 152, Crouther/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 151.  Claim 152 contains the same or substantially similar limitations as Claim 15, and the same rationale applied to Claim 15 above is applicable to Claim 152. 

Regarding Claim 153, Crouther/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 151-152. Claim 153 contains the same or substantially similar limitations as Claim 16, and the same rationale applied to Claim 16 above is applicable to Claim 153.

Regarding Claim 154, Crouther/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 151-153. Claim 154 contains the same or substantially similar limitations as Claim 17, and the same rationale applied to Claim 17 above is applicable to Claim 154.

Regarding Claim 155, Crouther/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of claim 151-154. Crouther further discloses upon associating analyte information from the additional time period with the additional intervention ([0045]-[0046] “a patient may use the glucose monitoring device between visits to a physician, or other health care practitioner, to collect glucose measurement data, and then have the glucose monitoring device connect either wired or wireless with the computer of the physician during the next visit…glucose measurement data is received. The glucose measurement data includes data that has been collected over a time period. Various time periods may be used, such as two weeks, one month, two months, or any other time period. For example, the time period may reflect the time between visits”) 

automatically generating an additional plurality of reports for the additional intervention and to link the additional plurality of reports in the additional intervention section within the intervention guide ([0225] “As for any new patient encounter, a new visit record is created as well” - see [0255], “Visit 3”, additional visit, occurs after Visits 1 and 2 and has separate print-outs (reports). [0256] “FIG. 10 represents a third visit. As a new patient encounter, a new visit record is created, again having new temporal and instance identifiers”; [0231] “pointers may be used to link the recorded data to the summarization references”).
Crouther/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Crouther does not specifically teach generating a new set of reports for the additional visit and linking to the additional visit section.  Naeymi-Rad does teach creating a new record for each patient visit with reports, and linking to the corresponding visit.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Crouther/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Naeymi-Rad, to create a new record for each visit for the discrete data elements captured during that visit (Naeymi-Rad [0015]) and to link recorded data to references such as problem lists and medications (Naeymi-Rad [0231]). 

Regarding Claim 156, Crouther/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of claim 151-152. Naeymi-Rad further teaches the GUI comprises an intervention guide with a first intervention section for the intervention visit and a second intervention section for the second intervention ([0062] “The visit is the level that captures data from a patient clinical encounter. Each new clinical encounter warrants a new visit record. A visit 
	Crouther/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Crouther does not specifically teach a first visit section and second visit section.  Naeymi-Rad teaches a system that creates a new record for each visit and “seals” it at the completion to ensure a new, distinct record will be created for the subsequent visit.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Crouther/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Naeymi-Rad, to capture data specific to that particular visit (Naeymi-Rad [0015]).  

Regarding Claim 158, Crouther/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 151-152.  Crouther does not disclose, but Christiansen further teaches:
prompting the subject for a potential cause of the detected one or more episodes ([0005] “the diabetes management application receives a blood glucose measurement from the patient via an associated blood glucose monitor and collects context-related information corresponding to the blood glucose measurement. The context-related information can shed light on what the patient was doing in the time surrounding the blood glucose measurement”); and
storing a response to the prompt by the subject ([0005] “The diabetes management application can package the blood glucose measurement together with the context-related information for further investigation and analysis…the diabetes management application can 
Crouther/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Crouther does not explicitly teach prompting the subject for a potential cause of an episode and storing the subject’s response, but Christiansen does teach this.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Crouther/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Christiansen to obtain more robust conclusions concerning management of the patients' blood glucose levels (Christiansen [0007]) and to keep the information in a server for storage and analysis by others (Christiansen [0005]). 

Regarding Claim 159, Crouther/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 158. Zamanakos further teaches the plurality of reports comprises a response report ([0165] “An aspect of systems and methods according to present principles is the dynamic generation of reports, and these reports can be displayed on the screen of a computing device such as a computer or smart phone, and may also be printed”; see Fig. 37 and 41 for response reports with patient episodes with response information).
Crouther/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit, but do not explicitly teach generating a response report.  Zamanakos teaches a system that can produce a response report.


Regarding Claim 160, Crouther/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 159. Zamanakos further teaches the response report comprises a table comprising a plurality of potential causes, a plurality of times of the day, and a plurality of response quantities, wherein each response quantity in the plurality corresponds to one of the plurality of potential causes and one of the plurality of times of the day (See Fig. 37, 610 shows potential causes that preceded a glycemic event, times of day are shown, “Marie’s blood glucose dropped below 60 mg/dl 3 times in the last two weeks…”.  Zamanakos teachings using a graph to present this information, Examiner notes that a table is a method of presenting data, therefore it would have been obvious to substitute a graph for a table to show a response report.  [0178] “It is further noted that additional data input may lead to a dynamic updating of a report, and the same may be especially common when, upon identification of a pattern, a user inputs event data that provides an aspect of causation for a pattern, e.g., a user may enter meal data to explain a pattern of high glucose readings”; [0219] “In a first step, data is received from one or more sources pertaining to the patient (step 320). This received data might include receiving thresholds for what is determined to be hypoglycemia or hyperglycemia for a given patient (step 322) and/or receiving data for alert or alarm thresholds or about (step 324)…The receiving available data 320 may further include receiving data about patient activity (step 326), e.g., from an accelerometer or GPS…The receiving data may further include receiving a glucose value from a sensor (step 328), e.g., CGM data, SMBG data, or the like…A user may further enter information, e.g., about exercise or about meals, e.g., data about carbohydrate intake (step 330)”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Crouther/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Zamanakos to identify and detect events that are common to/preceding the user’s patterns (Zamanakos [0220]). 

Regarding Claim 161, Crouther/Christiansen/Zamanakos/Naeymi-Rad disclose the limitations of Claim 160.  Christiansen further discloses wherein the response report is displayable on the GUI such that each response quantity is a user selectable field ([0077] “FIG. 7 is an example user interface of diabetes management application 30 posing context-related questions to the patient”; see Fig. 7 which shows a GUI user-selectable fields for user responses; [0078] “the diabetes management application 30 may receive answers to the context-related question subset from the patient via the user interface. (830) In example user interfaces like that of FIG. 7, the patient can answer by sliding an on-screen bar to select yes or no”). 
Crouther/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Crouther does not explicitly teach prompting the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Crouther/Christiansen/Zamanakos/Naeymi-Rad/Zamanakos with these teachings of Christiansen to provide the patient with a way to provide more robust conclusions concerning management of the patients' blood glucose levels (Christiansen [0007]). 

Regarding Claim 162, Crouther/Christiansen/Zamanakos/Naeymi-Rad/ disclose the limitations of Claim 161.  Zamanakos further teaches upon receipt of a selection of one of the plurality of response quantities corresponding to a first one of the plurality of potential causes and a first one of the plurality of times of the day, generating the displayable GUI with the table and a graph of analyte levels of the subject comprising a detected episode corresponding to the first one of the plurality of potential causes and the first one of the plurality of times of the day (see Fig. 41 – graph of analyte levels showing detected episode; [0042] “The creating may include creating the data presentation template to include a data visualization, and by hovering over a portion of the data visualization, additional information about the portion may be displayed….The portion may correspond to a pattern, and the selection may result in a data visualization being displayed including one or more features selected from the group consisting of: an overview, a multi-day chart illustrating the pattern, a plurality of single day charts illustrating the pattern, an identified event preceding the pattern, and/or a suggestion related to the pattern. The method may further include receiving an indication of a desired time frame. The indication may be received from a user selection of one or more calendar dates. The indication may be received from a user selection of an event. The desired time frame may be a first duration of time before the event and a second duration of time after the event”; [0295] “a chart section 628 illustrates three single day 
Crouther/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Crouther does not explicitly teach generating a graph of analyte levels of an episode corresponding to a cause and time of day, but Zamanakos does teach this.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Crouther/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Zamanakos to allow an HCP to drill down to a given patient’s more detailed information, trends and patterns (Zamanakos [0162]). 

Claim 157 is rejected under 35 U.S.C. 103 as being unpatentable over Crouther et al (US Publication 20130085358A1), in view of Christiansen et al (US Publication 20160328527A1), further in view of Zamanakos et al (US Publication 20160098540A1) in view of Naeymi-Rad et al (US Publication 20120150878A1), further in view of Health Coach Solutions website. 

Regarding Claim 157, Crouther/Christiansen/Zamanakos/Naeymi-Rad do not teach the following, but Heath Coach Solutions, which is directed to a health coaching program that provides pre-written templates and coaching materials to health coaches, does teach the following: wherein the first intervention section comprises a first textual script that guides the HCP through a series of first topics for discussion with the subject during the first intervention and the second intervention section comprises a second textual script that guides the HCP through a series of second topics for discussion with the subject during the second intervention (Reference teaches a 12-session health coaching package (“12 comprehensive coaching sessions”; Under “If You Want To Coach Smarter, Let ‘Coach with Confidence’ Do All The “Foot Work” For You” section, reference teaches “The 12 Session Topics Include” and provides discussion topics for 12 different sessions between a health coach (HCP) and subject; For example,  
1.  Why Diets Don’t Work And What Does Work, Long-Term
Why one diet doesn’t work for everyone
What to focus on ADDING IN instead of restricting
The myths we’ve been falling for and why your yo-yo diet history isn’t your fault
Simple things you can start with right away
2.  Exercise Strategies To Maximize Results
Easy ways to get started with exercise
How to maximize results without spending hours at the gym
Common roadblocks to exercise with simple solutions
How to bust through a weight loss plateau
Crouther/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit.  Though Christiansen teaches (at [0108]) that HCP’s can receive messages with “coaching tips”, Crouther/Christiansen/Zamanakos/Naeymi-Rad do not explicitly  teach providing a first set of discussion topics to guide a HCP through a first visit and a second set of discussion topics to guide HCP through a second visit.  Health Coach 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Crouther/Christiansen/ Zamanakos/Naeymi-Rad with the teachings of Health Coach Solutions, so that the HCP can utilize pre-written discussion templates to save time preparing for each subject’s session, and to be more organized and prepared before each visit (Health Coach Solutions pages 3 and 4).  

Response to Applicant’s Remarks/Arguments
Please note: When referring to page numbers of Applicant’s response, references are made to page number as printed. 

101 Rejections
Applicant’s arguments have been fully considered but are not persuasive.  On page 8, Applicant states that “independent claims 14 and 151 have been amended to further clarify the patent eligible nature of the claimed subject matter” and references Claim 151 as amended.  
On page 9, Applicant asserts that Claims 14 and 151 as amended, do not recite a method of organizing human activities. Applicant cites to claim 151, which as amended, recites the limitations “detecting whether one or more analyte episodes occurred in the subject based on the analyte data," and "generating a displayable graphical user interface (GUI) and a plurality of reports accessible through the GUI, wherein the plurality of reports are related to the analyte information from the first and second time periods" and asserts these steps are not practiced by a human.  Applicant cites to USPTO 2019 Update: Subject Matter Eligibility, stating that under Prong One of Step 2A of Alice/Mayo test, the claims constitute patent-eligible subject matter. 
Examiner respectfully disagrees that the amended claims constitute eligible subject matter. The 101 section above has been updated to reflect the amended claim language.  The 
Applicant’s asserts (page 9) that the recited steps are not “methods relating to "fundamental economic practices of principles," "commercial or legal interactions," or "managing personal behavior or relationships or interactions between people". As shown above in 101 section, the recited steps are directed to managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), including certain activities between an person and a computer, see MPEP 2106.04(a)(2).  2106.04(a)(2)(C)(iii) provides a particular example of managing personal behavior which is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions”. Similarly, the instant claims are directed to a process a healthcare provider could follow for analyzing medical data for analyte episodes.  
For the reasons outlined above, the 101 Rejection is maintained.  

103 Rejections
Applicant’s arguments regarding Independent Claims 14 and 151 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection of dependent Claims 15-17, 148-150, and 152-162, the Applicant has not offered any arguments with respect to these claims other than to reiterate the . 

	

CONCLUSION
                                                                                                                                                                                                 	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626

/JONATHAN DURANT/Primary Examiner, Art Unit 3626